
	
		I
		111th CONGRESS
		1st Session
		H. R. 2132
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mrs. Maloney (for
			 herself, Ms. Baldwin,
			 Ms. Woolsey,
			 Mr. Frank of Massachusetts,
			 Mr. Polis of Colorado,
			 Mr. Delahunt,
			 Ms. Hirono,
			 Mr. Farr, Mr. Israel, and Mr.
			 Nadler of New York) introduced the following bill; which was
			 referred to the Committee on Education and
			 Labor, and in addition to the Committees on
			 House Administration and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  permit leave to care for a same-sex spouse, domestic partner, parent-in-law,
		  adult child, sibling, or grandparent who has a serious health
		  condition.
	
	
		1.Short titleThis Act may be cited as the
			 Family and Medical Leave Inclusion
			 Act.
		2.Leave to care for
			 a domestic partner, parent-in-law, adult child, sibling, or
			 grandparent
			(a)Definitions
				(1)Inclusion of
			 same-sex spousesSection
			 101(13) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(13)) is
			 amended, by inserting , and includes a same-sex spouse as determined
			 under applicable State law before the period.
				(2)Inclusion of
			 adult children and children of a domestic partnerSection 101(12) of such Act (29 U.S.C.
			 2611(12)) is amended—
					(A)by inserting
			 a child of an individual’s domestic partner, after a
			 legal ward,; and
					(B)by striking
			 who is— and all that follows and inserting and includes
			 an adult child.
					(3)Inclusion of
			 grandparents, parents-in-law, siblings, and domestic
			 partnersSection 101 of such Act is further amended by adding at
			 the end the following:
					
						(20)Domestic
				partnerThe term
				domestic partner means—
							(A)the person
				recognized as the domestic partner of the employee under any domestic partner
				registry or civil union laws of the State or political subdivision of a State
				where the employee resides; or
							(B)in the case of an
				unmarried employee who lives in a State where a person cannot marry a person of
				the same sex under the laws of the State, a single, unmarried adult person of
				the same sex as the employee who is in a committed, intimate relationship with
				the employee, is not a domestic partner to any other person, and who is
				designated to the employer by such employee as that employee’s domestic
				partner.
							(21)GrandparentThe
				term grandparent means a parent of a parent of an employee.
						(22)Parent-in-lawThe
				term parent-in-law means a parent of the spouse or domestic
				partner of an employee.
						(23)SiblingThe term sibling means any
				person who is a son or daughter of an employee’s
				parent.
						.
				(b)Leave
			 RequirementSection 102 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612) is amended—
				(1)in subsection
			 (a)(1)(C), by striking spouse, or a son, daughter, or parent of the
			 employee, if such spouse, son, daughter, or parent and inserting
			 spouse or domestic partner, or a son, daughter, parent, parent-in-law,
			 grandparent, or sibling, of the employee if such spouse, domestic partner, son,
			 daughter, parent, parent-in-law, grandparent, or sibling;
				(2)in subsection
			 (a)(3), by striking spouse, son, daughter, parent, and inserting
			 spouse or domestic partner, son, daughter, parent, parent-in-law,
			 grandparent, sibling,; and
				(3)in subsection (e)(2)(A), by striking
			 spouse, or parent and inserting spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling.
				(c)CertificationSection
			 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is
			 amended—
				(1)in subsection (a),
			 by striking spouse, or parent and inserting spouse,
			 domestic partner, parent, parent-in-law, grandparent, or
			 sibling;
				(2)in subsection
			 (b)(4)(A), by striking spouse, or parent and an estimate of the amount
			 of time that such employee is needed to care for the son, daughter, spouse, or
			 parent and inserting spouse, domestic partner, parent,
			 parent-in-law, grandparent, or sibling and an estimate of the amount of time
			 that such employee is needed to care for such son, daughter, spouse, domestic
			 partner, parent, parent-in-law, grandparent, or sibling; and
				(3)in subsection (b)(7), by striking
			 parent, or spouse and inserting spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling.
				(d)Employment and
			 Benefits ProtectionSection 104(c)(3) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended—
				(1)in subparagraph
			 (A)(i), by striking spouse, or parent and inserting
			 spouse, domestic partner, parent, parent-in-law, grandparent, or
			 sibling; and
				(2)in subparagraph (C)(ii), by striking
			 spouse, or parent and inserting spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling.
				3.Federal
			 employees
			(a)Definitions
				(1)Inclusion of
			 adult children and children of a domestic partnerSection 6381(6) of title 5, United States
			 Code, is amended—
					(A)by inserting
			 a child of an individual’s domestic partner, after a
			 legal ward,; and
					(B)by striking
			 who is— and all that follows and inserting and includes
			 an adult child.
					(2)Inclusion of
			 grandparents, parents-in-law, siblings, and domestic partnersSection 6381 of such title is further
			 amended—
					(A)in paragraph (10)
			 by striking ; and and inserting a semicolon;
					(B)in paragraph (11),
			 by striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(12)The term domestic partner
				means—
								(A)the person
				recognized as the domestic partner of the employee under any domestic partner
				registry or civil union laws of the State or political subdivision of a State
				where the employee resides; or
								(B)in the case of an
				unmarried employee who lives in a State where a person cannot marry a person of
				the same sex under the laws of the State, a single, unmarried adult person of
				the same sex as the employee who is in a committed, intimate relationship with
				the employee, is not a domestic partner to any other person, and who is
				designated to the employer by such employee as that employee’s domestic
				partner.
								(13)The term
				parent-in-law means a parent of the spouse or domestic partner of
				an employee.
							(14)The term
				grandparent means a parent of a parent of an employee.
							(15)The term
				sibling means any person who is a son or daughter of an employee’s
				parent.
							(16)The term
				spouse includes a same-sex spouse as determined under applicable
				State
				law.
							.
					(b)Leave
			 RequirementSection 6382 of title 5, United States Code, is
			 amended—
				(1)in subsection (a)(1)(C), by striking
			 spouse, or a son, daughter, or parent of the employee, if such spouse,
			 son, daughter, or parent and inserting spouse, or domestic
			 partner, or a son, daughter, parent, parent-in-law, grandparent, or sibling, of
			 the employee if such spouse, domestic partner, son, daughter, parent,
			 parent-in-law, grandparent, or sibling;
				(2)in subsection (a)(3), by striking
			 spouse, son, daughter, parent, and inserting spouse or
			 domestic partner, son, daughter, parent, parent-in-law, grandparent,
			 sibling,; and
				(3)in subsection (e)(2)(A), by striking
			 spouse, or parent and inserting spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling.
				(c)CertificationSection
			 6383 of title 5, United States Code, is amended—
				(1)in subsection (a), by striking
			 spouse, or parent and inserting spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling; and
				(2)in subsection (b)(4)(A), by striking
			 spouse, or parent, and an estimate of the amount of time that such
			 employee is needed to care for such son, daughter, spouse, or parent
			 and inserting spouse, domestic partner, parent, parent-in-law,
			 grandparent, or sibling and an estimate of the amount of time that such
			 employee is needed to care for such son, daughter, spouse, domestic partner,
			 parent, parent-in-law, grandparent, or sibling.
				
